Douglas, J.,
concurring in part and dissenting in part. I concur with the judgment of the majority and the majority’s reasoning as found in Part II of the opinion. Thus, I would affirm the judgment of the court of appeals as to appellee’s convictions and sentence and find the cross-appeal not well-taken.
I respectfully dissent from the judgment and reasoning of the majority as found in Part I of the opinion. R.C. 2925.13(D) requires that a motion be made to the common pleas court if forfeiture is sought. The record reflects, and counsel for appellant/ cross-appellee conceded at oral argument, that no motion had been made to the trial court. Thus, the dictates of the statute have simply not been met. I would, therefore, affirm the judgment of the court of appeals (although for a different reason than given by the court of appeals) and thereby find the appeal also not well-taken.